                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA

VS.                                                         CRIMINAL NO.: 3:19-cr-164-CWR

HUMBERTO SALVADOR-LOPEZ                                                         DEFENDANT



                      NOTICE OF INTENT TO ENTER GUILTY PLEA

        COMES NOW, the Defendant, HUMBERTO SALVADOR-LOPEZ, by and through

undersigned counsel, and notifies this Honorable Court and the United States Attorney’s Office

of his intent to enter a guilty plea in this cause.

        RESPECTFULLY SUBMITTED, this the 6th day of November, 2019.

                                        Respectfully submitted,

                                        HUMBERTO SALVADOR-LOPEZ, DEFENDANT

                                        /s/ M. Bradley Mills
                                        Attorney for Defendant



M. BRADLEY MILLS, MSB #102070
Mills Law Firm, P.L.L.C.
282 West Government Street
Brandon, Mississippi 39042
Phone: 601-420-2030
Facsimile: 601-510-7404
Email: brad@themillslawfirm.net
                                 CERTIFICATE OF SERVICE

        I, M. Bradley Mills, do hereby certify that I have on this date filed the foregoing with the

clerk, and have served a true and correct copy of same via the Court’s electronic filing system on

all parties of records.

        This the 6th day of November, 2019.



                                              /s/ M. Bradley Mills
                                              Attorney for Defendant
